Citation Nr: 0209907	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  01-07 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability, 
as secondary to the veteran's service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from August 1953 to January 
1954 and from October 1955 to June 1956 and he has verified 
periods of active duty for training between June 1951 and 
July 1955.  He retired from the National Guard in June 1975.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000  rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In August 1975, the veteran filed a service connection claim 
for a right knee disability.  Service connection was granted 
by a rating decision dated in January 1976.  In November 
1999, the veteran filed a service connection claim for a left 
knee disability as secondary to his service-connected right 
knee.  Service connection was denied in an April 2000 rating 
decision.  The veteran filed a timely notice of disagreement 
to that decision, and this appeal ensued.  

FINDING OF FACT

The evidence of record demonstrates a causal relationship 
between the veteran's left knee degenerative changes and his 
service-connected right knee disability.


CONCLUSION OF LAW

The veteran's left knee disability to include degenerative 
joint disease is proximately due to or the result of his 
service-connected right knee disability.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West Supp. 2001); 38 C.F.R. §§ 
3.303, 3.304, 3.310 (2001); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102 and 3.159).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107).  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  The veteran was notified of this 
regulatory change by a VA letter dated in March 2001.  As set 
forth below, the RO's actions throughout the course of this 
appeal satisfied the requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in a March 2000 letter and rating decision of the evidence 
needed to substantiate his claim, and he was provided an 
opportunity to submit such evidence.  Moreover, in an June 
2001 statement of the case, the RO notified the veteran of 
regulations pertinent to service connection claims, informed 
him of the reasons why his claim had been denied, and 
provided him additional opportunities to present evidence and 
argument in support of his claim.  The Board finds that the 
foregoing information provided to the veteran specifically 
satisfies the requirements of 38 U.S.C.A. § 5103 of the new 
statute in that the veteran was clearly notified of the 
evidence necessary to substantiate his claim for service 
connection.  Under these circumstances, the Board finds that 
the notification requirement of the VCAA has been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  The veteran's 
service medical records have been obtained, as have private 
medical reports.  In this regard, all known and available 
service, private, and VA medical records have been obtained 
and are associated with the veteran's claims file.  

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.  

This appeal arises out of the veteran's claim that his left 
knee disability is proximately due to, or the result of, his 
service-connected total right knee arthroscopy, and that 
service connection is therefore warranted.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  See 
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).  That an injury or disease occurred in service is not 
enough; there must be a disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of chronicity of 
symptomatology after service is required to support a finding 
of chronicity.  See 38 C.F.R. § 3.303(b) (2001).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2001).  

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310 (2001).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a).  The 
United States Court of Appeals for Veterans Claims (Court) 
further has held that when aggravation of a veteran's non-
service connected disability is proximately due to or the 
result of a service- connected disease or injury, it too 
shall be service connected.  See Allen v. Brown, 7 Vet. App. 
439, 446 (1995).  Establishing service connection on a 
secondary basis requires evidence sufficient to show that a 
current disability exits, and that the current disability was 
either caused by or aggravated by a service-connected 
disability.  Id. at 439.

Once all the evidence has been assembled, the Board has the 
responsibility to evaluate the record on appeal.  See 38 
U.S.C.A. § 7104 (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 
2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.  

After a complete review of the claims file and considering 
all the evidence of record, the Board finds that service 
connection is warranted for the veteran's left knee 
disability, as secondary to his service-connected total right 
knee arthroscopy.  The veteran began receiving private 
medical treatment for his left knee in February 1994.  
Throughout his treatment, he was diagnosed with left knee 
degenerative joint disease, though no etiology was stated for 
the disability.  In May 1996, Jeffrey A. Alper M.D., asserted 
that he "probably had a meniscal tear of the left knee" 
that was never repaired, though no follow-up diagnosis was 
given.  Following a May 1997 total right knee arthroscopy, 
the veteran underwent a total left knee arthroscopy in 
September 1999.  The September 1999 surgeon, Shekar Desai, 
M.D., in an April 2002 statement, asserted that the veteran's 
left knee was aggravated by his right knee disability, due to 
the weightbearing and balance shifting to favor the knee.  In 
his medical opinion, the veteran's total left knee 
arthroscopy was "at least partially related to his right 
knee disability."  

The Board thus finds that the evidence is in equipoise such 
that a grant of service connection for a left knee disability 
to include degenerative joint disease, as secondary to the 
veteran's service-connected right knee disability is 
warranted.  See 38 C.F.R. §§ 3.303, 3.304 (2001).  


ORDER

Service connection for a left knee disability to include 
degenerative joint disease as secondary to service-connected 
right knee disability, is granted. 



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

